Citation Nr: 0912809	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  03-20 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for service-connected diabetes mellitus, to include 
entitlement to a rating in excess of 10 percent prior to 
December 1, 2003.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.

3.  Entitlement to an initial rating in excess of 20 percent 
for diabetic neuropathy of the left lower extremity, to 
include entitlement to a rating in excess of 10 percent prior 
to May 25, 2007.

4.  Entitlement to an initial rating in excess of 10 percent 
for diabetic neuropathy of the right lower extremity.

5.  Entitlement to an initial rating in excess of 20 percent 
for diabetic neuropathy of the right upper extremity, to 
include entitlement to a rating in excess of 10 percent prior 
to May 25, 2007.

6.  Entitlement to an initial rating in excess of 20 percent 
for diabetic neuropathy of the left upper extremity, to 
include entitlement to a rating in excess of 10 percent prior 
to May 25, 2007.

7.  Entitlement to service connection for a heart disorder, 
to include hypertension, as secondary to service-connected 
diabetes mellitus.

8.  Entitlement to service connection for migraine headaches 
as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from March 1967 to March 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2002, April 2003, April 2005, and 
June 2007 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  The Veteran disagreed with the 
February 2002 rating decision's assignment of a 10 percent 
rating for diabetes mellitus and denial of TDIU.  The Veteran 
disagreed with the April 2003 rating decision's assignment of 
10 percent ratings for right and left lower extremity 
diabetic neuropathy, noncompensable ratings for right and 
left upper extremity diabetic neuropathy, and the denial of 
service connection for headaches and a heart disorder as 
secondary to diabetes mellitus.  While the Board notes that a 
claim for service connection for headaches was previously 
denied in December 1989, this claim was based on entitlement 
to service connection for headaches on a direct basis only.  
In addition, although the RO has adjudicated the current 
claim on both a direct and secondary basis, it is clear from 
a January 2009 statement from the Veteran's representative 
that the Veteran's current claim seeks service connection for 
headaches as secondary to service-connected diabetes 
mellitus.  Thus, the Board finds that this is a "new" 
claim, and that it is not necessary to address it on a new 
and material basis.  See Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008).

The April 2005 rating decision increased the rating for 
diabetes mellitus to 20 percent, but only from December 1, 
2003.  The June 2007 rating decision increased the ratings 
for diabetic neuropathy of the right and left upper 
extremity, and left lower extremity to 20 percent, effective 
only from May 25, 2007.

Finally, in the January 2009 statement, the Board finds that 
the Veteran's representative has also specifically asserted 
that in a May 2003 statement, the Veteran had expressed a 
desire to reopen a claim for service connection for sinusitis 
and either desired a compensable rating for service-connected 
dental disability or was seeking service connection for 
additional dental disability.  These issues are referred to 
the RO for further clarification and/or adjudication.  Based 
on further discussion by the Veteran's representative, the 
Board finds that the representative has also raised the 
issues of entitlement to service connection for carpal tunnel 
syndrome, capsulitis, neuritis, metatarsalgia, and myalgia as 
secondary to the Veteran's service-connected diabetes 
mellitus and right and left upper extremity diabetic 
neuropathy.  These issues are also referred to the RO for 
appropriate adjudication.  

The issues of entitlement to TDIU, and service connection for 
a heart disorder, to include hypertension, and migraine 
headaches, as secondary to diabetes mellitus, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to December 1, 2003, the Veteran was not prescribed 
an oral hypoglycemic agent or insulin; since December 1, 
2003, the Veteran has not been prescribed insulin and his 
activities have not been regulated to control his diabetes 
mellitus.

2.  Both before and after May 25, 2007, the Veteran's left 
lower extremity diabetic neuropathy has been manifested by 
mild incomplete paralysis of the peroneal nerve.  

3.  Both before and after May 25, 2007, the Veteran's right 
lower extremity diabetic neuropathy has been manifested by 
mild incomplete paralysis of the peroneal nerve.  

4.  Prior to May 25, 2007, the Veteran's right upper 
extremity diabetic neuropathy was essentially asymptomatic 
but for numbness and burning of the hands on frequent use and 
straining. 

5.  Since May 25, 2007, the right upper extremity diabetic 
neuropathy has been manifested by symptoms of mild incomplete 
paralysis of the median nerve and radicular nerve groups.  

6.  Prior to May 25, 2007, the Veteran's left upper extremity 
diabetic neuropathy was essentially asymptomatic but for 
numbness and burning of the hands on frequent use and 
straining.  

7.  Since May 25, 2007, the left upper extremity diabetic 
neuropathy has been manifested by symptoms of mild incomplete 
paralysis of the median nerve and radicular nerve groups.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus, to include an initial rating 
in excess of 10 percent prior to December 1, 2003, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2008).  

2.  The criteria for an initial rating in excess of 20 
percent for left lower extremity diabetic neuropathy, to 
include an initial rating in excess of 10 percent prior to 
May 25, 2007, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic 
Codes 8520, 8521 (2008).

3.  The criteria for an initial rating in excess of 10 
percent for right lower extremity diabetic neuropathy have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Codes 8520, 8521 
(2008).  

4.  The criteria for a 20 percent rating, but not greater, 
for right upper extremity diabetic neuropathy prior to May 
25, 2007, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Codes 
8513, 8515 (2008).  

5.  The criteria for an initial rating in excess of 20 
percent for right upper extremity diabetic neuropathy, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Codes 8513, 8515 
(2008).

6.  The criteria for a 20 percent rating, but not greater, 
for left upper extremity diabetic neuropathy prior to May 25, 
2007, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Codes 
8513, 8515 (2008).

7.  The criteria for an initial rating in excess of 20 
percent for left upper extremity diabetic neuropathy, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8513 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's claims arise from the Veteran's disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop 
v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
post-service treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Service treatment records are associated with the claims 
folder, as are post-service VA medical examination reports 
and treatment records.  While the Veteran's representative 
has recently asserted that in the event the Board is unable 
to grant increased ratings, the Board should remand for 
further examinations due to the passage of time since the 
last relevant examinations in 2007 and/or due to the fact 
that the Veteran's disabilities have worsened since the last 
examinations, the Board does not agree.  The fact that the 
examinations are two years old does not by itself require 
remand.  Moreover, it is apparent from the representative's 
statements that her assertions of worsening condition are 
actually claims that there are nonservice-connected 
disabilities that have been caused by these service-connected 
disabilities.  Consequently, the Board has instead either 
referred these claims for appropriate adjudication or, as in 
the case of heart problems, remanded the claim for service 
connection for a heart disorder for an appropriate 
etiological examination and opinion.  The Board would further 
note that as a practical matter, the RO has already given the 
Veteran the benefit of the doubt as to symptoms of carpal 
tunnel being associated with his diabetes and diabetic 
neuropathy because it has already relied on his complaints of 
numbness to warrant his entitlement to increased ratings.  

In addition, the representative has also argued that there 
may be relevant private treatment records for the Veteran's 
diabetes mellitus that have not been obtained.  However, the 
Board's review of the record does not reflect that the 
Veteran has ever previously asserted the existence of any 
such records or provided the name and address of a physician 
that may be in the possession of records.  Thus, at this 
time, the Board finds that the representative's comments 
amount to nothing more than speculation about the existence 
of relevant records and remand on the basis of such 
speculation is not warranted.  The Board therefore finds that 
VA has satisfied its duty to notify and the duty to assist.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.  


II.  Entitlement to an Initial Rating in Excess of 20 percent 
for Diabetes Mellitus, to include Entitlement to an Initial 
Rating in Excess of 10 percent prior to December 1, 2003

Service connection for diabetes mellitus was established by a 
February 2002 rating decision, at which time a 10 percent 
rating was assigned, effective May 2001.  At that time, the 
November 2001 VA examination revealed that the Veteran was in 
need of a restricted diet to control his diabetes.  

An April 2003 VA diabetes examination revealed that no 
restrictions in activities or weight changes were reported, 
and that the Veteran's diabetes continued to be controlled by 
diet only.  The diagnosis was diabetes mellitus, type 2, 
under control.  The examiner commented that there was no 
evidence of any liver, heart, or stomach condition.  It was 
also noted that the Veteran's arachnoid cyst, headaches, 
arthritis, "fibromyalgia," and conjunctivitis were not 
caused by his service-connected diabetes mellitus, but there 
was no explanation for this opinion.

An April 2004 VA diabetes mellitus examination revealed that 
the Veteran did not experience weight changes and was not on 
a restricted diet.  The Veteran reported some restriction in 
activities due to muscle cramps in the lower extremity.  He 
also reported the use of oral hypoglycemic medication in 
December 2003.  The diagnosis was diabetes mellitus, type 2, 
on oral hypoglycemic medication.  

A May 25, 2007 VA diabetes mellitus examination revealed no 
weight loss or gain since the last examination and that the 
Veteran continued on his restricted diet.  In terms of any 
restriction of activities on account of diabetes, the Veteran 
indicated that he walked a few minutes a day on a treadmill.  
He also indicated that he continued with his oral 
hypoglycemic medications.  


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally, 38 C.F.R. §§ 4.1, 4.2.

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  

Under Diagnostic Code 7913, diabetes mellitus requiring 
insulin and restricted diet, or oral hypoglycemic agent and 
restricted diet, warrants a 20 percent disability rating.  
Diabetes mellitus is rated 40 percent when requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if evaluated separately.  A 100 percent rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

"Regulation of activities" has been defined as the situation 
where the veteran has been prescribed or advised to avoid 
strenuous occupational and recreational activities.  See 61 
Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation 
of activities," as used by VA in DC 7913).  In Camacho v. 
Nicholson, 21 Vet. App. 360, 365 (2007), it was held that the 
evidence must show that it is medically necessary for a 
claimant to avoid strenuous occupational and recreational 
activities.

A note to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a total 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.  Id.

Turning first to the period prior to December 1, 2003, the 
evidence of record fails to show that the Veteran was 
prescribed either insulin or a hypoglycemic agent during this 
time period.  As such, a rating in excess of 10 percent for 
diabetes prior to December 1, 2003, is not warranted.  

With respect to the period after December 1, 2003, the Board 
finds that the current evaluation of 20 percent under 
Diagnostic Code 7913 accurately reflects the extent of the 
severity of the Veteran's diabetes mellitus, and that a 
higher rating is not warranted.  In order to be entitled to 
the next higher evaluation of 40 percent under Diagnostic 
Code 7913, the evidence must show that the Veteran's diabetes 
mellitus requires insulin, a restricted diet, and regulation 
of activity.  These criteria are conjunctive, meaning all 
three elements must be met.  See Melson v. Derwinski, 1 Vet. 
App. 334 (June 1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met); compare Johnson v. Brown, 7 
Vet. App. 95 (1994) (only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned).  
Consequently, since there is no evidence that the Veteran has 
been prescribed insulin for his diabetes, the claim is 
subject to denial on this basis alone.  

Moreover, even if the Veteran was currently taking insulin, 
the medical evidence of record does not show that the Veteran 
has been instructed by a physician to regulate or restrict 
his physical activities due to problems controlling his blood 
sugar.  Although the Veteran and his representative note that 
the Veteran is required to do greater exercise because of his 
diabetes and that this indirectly affects his ability to 
engage in other activities, this is not recognized as the 
type of regulation of activities required under the 
applicable criteria.  There is simply no medical evidence of 
any kind where a physician has indicated that the Veteran was 
required to limit his occupational and recreational 
activities as a result of his diabetes mellitus.  As the 
criteria for assignment of the next higher, 40 percent, 
rating are not met, it logically follows that the criteria 
for an even higher rating (60 or 100 percent) are likewise 
not met.


III.  Entitlement to Initial Increased Ratings for Lower and 
Upper Extremity Diabetic Neuropathy, before and after May 25, 
2007

Separate 10 percent ratings for left and right lower 
extremity diabetic neuropathy and noncompensable ratings for 
right and left upper extremity diabetic neuropathy were 
established in an April 2003 rating decision, effective from 
April 2, 2003. 

April 2003 VA peripheral nerves examination revealed that 
electromyography (EMG)/nerve conduction velocity (NCV) 
studies from December of 2001 indicated carpal tunnel symptom 
due to median nerve flow conduction velocities, and early 
sensory neuropathy suggested in the right posterior tibialis.  
The Veteran currently described pain as an electrical-like 
sensation of numbness, cramps in the lower extremities, and 
numbness solely in the hands.  Symptoms in the lower 
extremities would interfere with prolonged walking and 
sitting.  Nerves involved in the upper extremity were the 
median nerve and in the lower extremities, the sural and 
popliteal nerves, particularly on the right.  On motor 
examination there was no atrophy, good grip and pincer grasp 
of the hands, no paresis, and no involuntary movements or 
thenar atrophy in the hands.  It was noted that the medial 
nerve involved all the peripheral nerves distally in the 
upper extremities.  On sensory examination, there was a 
positive Tinel's sign, bilaterally, and a positive Phalen's 
sign after 30 seconds of sustained wrist flexion, with 
sensation decreased at the ankle level and perception lost 
after 8 seconds of vibration.  The pinprick also was 
decreased distally in the lower extremities.  The touch and 
position sense was considered normal and the deep tendon 
reflexes were +2 in the upper and lower extremities.  There 
was also a neuritis or neuropathy without weakness or atropy.  
The diagnosis was clinically diabetic neuropathy, by history, 
and neurological findings as described, on examination, and 
confirmed by previously electrodiagnostic tests done here in 
December 2001.  

An April 2003 VA joints examination revealed that the Veteran 
was right handed.  The diagnosis included early sensory 
peripheral neuropathy and bilateral carpal tunnel by EMG and 
electrodiagnosis in December 2001.

A May 2004 VA peripheral nerves examination revealed that the 
Veteran complained of current-like sensation in the spine 
when walking and cramps in the arms that were more frequent 
and severe than previously.  There was involvement of the 
peripheral nerve in the upper and lower extremities which was 
electrodiagnostically confirmed.  There was a peripheral 
neuropathy without atrophy or wasting.  The diagnosis was 
diabetic peripheral polyneuropathy in the upper and lower 
extremities as previously confirmed and diagnosed, verified 
by electrodiagnosis and unchanged from previous examination 
in April 2003.  

VA treatment records from June 2005 reflect a diagnosis of 
bilateral carpal tunnel syndrome in both hands manifested by 
numbness.  At this time, the Veteran underwent carpal tunnel 
release on the right.  In August 2005, the Veteran indicated 
that he had no numbness in the right hand following the 
surgery.  He still had occasional left hand pain and numbness 
over the first two fingers, especially with use of the left 
hand.  

On VA peripheral nerves examination the Veteran reported 
numbness beginning about five years earlier.  He complained 
of paresthesias in the upper and lower extremities, and noted 
that he had not worked since 1996 due to diabetic 
complications of numbness, and loss of vision.  It should be 
noted that the Veteran is not service-connected for any 
vision disorder.  It was indicated that the Veteran was 
actually independent in his activities of daily living.  The 
Veteran had numbness in both legs and hands, accompanied by a 
burning sensation.  There was also decreased pinprick 
sensation in the upper and lower extremity, worse in the 
Veteran's left lower extremity.  This involved both medial 
nerves distribution and both common peroneal nerves.  The 
diagnosis was peripheral neuropathy affecting the upper and 
lower extremities due to diabetes mellitus.  

Turning first to the Veteran's right and left upper extremity 
diabetic neuropathy, although the RO has evaluated these 
disabilities under the rating criteria for all radicular 
groups, the diagnostic and clinical evidence has consistently 
found damage specifically involving the median nerve.  
Moreover, although the Veteran's carpal tunnel syndrome has 
never been medically related to the medial nerve or formally 
adjudicated as secondary to his diabetes mellitus, the RO has 
thus far made this irrelevant by essentially conceding that 
all of the Veteran's upper extremity neurological symptoms of 
numbness and burning are related to his service-connected 
diabetic neuropathy.  Since the current record does not 
permit the Board to do otherwise, it will do the same, and 
consider both the rating criteria for medial nerve damage and 
damage to all radicular groups.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2008), mild, 
moderate, and severe incomplete paralysis of the median nerve 
provides for 10, 30, and 50 percent ratings, respectively, 
for the major upper extremity, and 10, 20, and 40 percent 
ratings, respectively, for the left major extremity.  
Complete paralysis of the major and minor upper extremities 
warrants 70 and 60 percent ratings, respectively, and is 
characterized by the hand inclined to the ulnar side, the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); absence of 
flexion of index finger and feeble flexion of middle finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8513 (2008), mild, 
moderate, and severe incomplete paralysis of all radicular 
groups provides for 20, 40, and 70 percent ratings, 
respectively, for the major upper extremity, and 20, 30, and 
60 percent ratings, respectively, for the left major 
extremity.  The complete paralysis of all radicular groups of 
the major and minor upper extremities warrants 90 and 80 
percent ratings, respectively.  

A note preceding both of these rating codes provides that the 
term "incomplete paralysis," with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  

In considering the Veteran's symptoms of bilateral hand 
numbness and burning since the filing of his claim as 
required under Fenderson, the Board finds there is sufficient 
evidence consistent with mild incomplete paralysis of the 
median nerve prior to May 25, 2007, to warrant the grant of 
10 percent ratings for right and left upper extremity 
diabetic neuropathy under Diagnostic Code 8515 prior to May 
25, 2007.  The Board also finds, however, that based on the 
evidence of record both before and May 2007, as a result of 
good grip strength, good pincer maneuver, no atrophy, and no 
findings associated with complete paralysis that could be 
used as any basis to warrant a higher rating, the Veteran's 
median nerve disability can at no point be considered more 
than consistent with mild incomplete paralysis, and that a 
rating higher than 10 percent is therefore not warranted at 
any point under Diagnostic Code 8515.  

In considering whether Diagnostic Code 8513 would provide an 
even higher rating for either upper extremity before or after 
May 25, 2007, the Board finds that for the same reasons it 
has determined that a 10 percent would be warranted under 
Diagnostic Code 8515 prior to May 25, 2007 for mild 
incomplete paralysis, it will conclude that a 20 percent 
rating is warranted under Diagnostic Code 8513 for mild 
incomplete paralysis.  However, with evidence of only mild 
damage to the median nerve and no damage to any other upper 
extremity nerve confirmed on clinical or diagnostic 
examination, the Board finds that there is no basis to find 
that the damage to all radicular groups is greater than mild, 
and therefore no basis to grant a rating in excess of 20 
percent under Diagnostic Code 8513 at any time during the 
relevant time period on appeal.  

Turning next to the lower right and left extremity diabetic 
neuropathy, the Veteran is currently rated under Diagnostic 
Code 8520 for neurological impairment of the sciatic nerve at 
a 10 percent disability rating for the right lower extremity 
which contemplates mild incomplete paralysis.  The RO 
increased the rating for the left lower extremity to 20 
percent, effective from May 25, 2007.  A 20 percent rating is 
assigned for moderate incomplete paralysis; a 40 percent 
evaluation is assigned for moderately severe incomplete 
paralysis; a 60 percent evaluation is assigned for severe 
incomplete paralysis of the sciatic nerve; and an 80 percent 
evaluation is assigned for complete paralysis of the sciatic 
nerve produces the foot dangling and dropping, with no active 
movement possible of muscles below the knee, flexion of the 
knee is either lost or very weakened. 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2008).  

Again, the term "incomplete paralysis" indicates a degree of 
lost or impaired function substantially less than the type 
picture for complete paralysis for a particular nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  When the involvement is bilateral, the ratings 
should be combined with application of the bilateral factor.  
38 C.F.R. § 4.124a (2008).

In addition, although the RO referred solely to Diagnostic 
Code 8520, as a result of consistent findings of common 
peroneal damage and reference to the popliteal nerve, the 
Board has also considered 38 C.F.R. § 4.124a, Diagnostic Code 
8521 (2008), which provides 10, 20, and 30 percent ratings 
for mild, moderate, and severe incomplete paralysis of the 
external popliteal nerve (common peroneal), and a 40 percent 
rating for complete paralysis demonstrated by foot drop and 
slight droop of the first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.  

In applying the above-noted criteria to the Veteran's 
symptoms associated with the lower extremities, the Board 
once again notes that the Veteran's disabilities have been 
consistently manifested by primarily bilateral symptoms of 
numbness and burning that are sensory in nature and include 
few, if any, of the examples of complete paralysis noted for 
Diagnostic Codes 8520 and 8521.  Thus, the Board finds that 
each disability is not represented by symptoms of disability 
either before or after May 25, 2007 that warrant a rating in 
excess of 10 percent for either lower extremity under either 
diagnostic code.  The fact that the RO determined that the 
May 2007 peripheral nerve examination single finding of 
pinprick worse on the left than the right justified a 20 
percent rating is not subject to review by the Board.  The 
Board can only state that a preponderance of the evidence is 
against entitlement to a rating in excess of 10 percent for 
each lower extremity both before and after May 2007, and is 
even more overwhelmingly against a rating in excess of 20 
percent from May 25, 2007.  


IV.  Extraschedular Consideration

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2008).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).  

The United States Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's diabetes has been manifested by symptoms of 
restricted diet prior to December 1, 2003 and both 
hypoglycemic medication with restricted diet after that date, 
and his lower and upper extremity diabetic neuropathy has 
been manifested by symptoms of numbness and a burning 
sensation.  However, such impairment was contemplated by the 
applicable rating criteria.  The rating criteria reasonably 
describe the Veteran's disabilities.  Referral for 
consideration of extraschedular ratings is, therefore, not 
warranted.


ORDER

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, to include an initial rating in excess of 
10 percent prior to December 1, 2003, is denied.

Entitlement to an initial rating in excess of 20 percent for 
left lower extremity diabetic neuropathy, to include an 
initial rating in excess of 10 percent prior to May 25, 2007, 
is denied.

Entitlement to an initial rating in excess of 10 percent for 
right lower extremity diabetic neuropathy is denied.  

Entitlement to a 20 percent rating, but not greater, for 
right upper extremity diabetic neuropathy prior to May 25, 
2007, is granted, subject to the statutes and regulations 
governing the payment of monetary benefits.  

Entitlement to an initial rating in excess of 20 percent for 
right upper extremity diabetic neuropathy, is denied.

Entitlement to a 20 percent rating, but not greater, for left 
upper extremity diabetic neuropathy prior to May 25, 2007, is 
granted, subject to the statutes and regulations governing 
the payment of monetary benefits.  


REMAND

The Board will now address the remaining claims for service 
connection for migraine headaches and a heart disorder, to 
include hypertension, as secondary to service-connected 
diabetes mellitus, and entitlement to TDIU.  The Board first 
once again recognizes that an April 2003 VA diabetes mellitus 
examiner concluded there was no evidence of any heart 
condition, and that the Veteran's headaches were not caused 
by his service-connected diabetes mellitus.  However, there 
was no explanation for the opinion given with respect to the 
Veteran's headaches, and subsequent treatment records 
document diagnoses of heart disability.  Consequently, the 
Board finds that the Veteran should be furnished additional 
examination to determine whether any headaches or heart 
disorder, including hypertension, were caused by his diabetes 
mellitus or increased in severity as a result of diabetes 
mellitus that was not due to the natural progress of the 
disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

With respect to the remaining claim for TDIU, since the 
remand of the claims for service connection for a heart 
disorder, to include hypertension, and migraine headaches 
could have a bearing on entitlement to TDIU, the Board finds 
that any decision as to this claim must be held in abeyance 
pending the outcome of the above-noted development.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  The Board further 
finds, however, that in view of the fact that almost all of 
the Veteran's service-connected disabilities may be combined 
to meet the threshold requirements under 38 C.F.R. § 4.16 
(2008), the Veteran should also be afforded an appropriate 
examination to address whether his service-connected 
disabilities preclude him securing or following a 
substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded 
appropriate VA examination to determine 
the nature and etiology of any heart 
disorder, to include hypertension.  The 
Veteran's claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be conducted, 
and all findings reported in detail.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that any heart disorder is 
related to his service-connected type 
II diabetes mellitus.

The examiner is also specifically 
requested to provide an opinion as to 
whether it is at least as likely as not 
that some quantifiable component of any 
heart disorder represents an increase 
beyond normal progress as a result of 
his service-type II diabetes mellitus.  
If such aggravation is found present, 
the examiner should address the 
following medical issues: (1) The 
baseline manifestations of any heart 
disorder found present prior to 
aggravation; (2) The increased 
manifestations which, in the examiner's 
opinion, are proximately due to the 
service-connected type II diabetes 
mellitus based on medical 
considerations; and (3) The medical 
considerations supporting an opinion 
that increased manifestations of any 
heart disorder are proximately due to 
the service-connected type II diabetes 
mellitus.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

2.  The Veteran should be afforded 
appropriate VA examination to determine 
the nature and etiology of any 
headaches.  The Veteran's claims file 
should be made available to the 
examiners for review in connection with 
the examinations.  All indicated 
studies should be conducted, and all 
findings reported in detail.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that any headaches are related 
to his service-connected type II 
diabetes mellitus.

The examiner is also specifically 
requested to provide an opinion as to 
whether it is at least as likely as not 
that some quantifiable component of any 
headache disorder represents an 
increase beyond normal progress as a 
result of his service-type II diabetes 
mellitus.  If such aggravation is found 
present, the examiner should address 
the following medical issues: (1) The 
baseline manifestations of the 
headaches found present prior to 
aggravation; (2) The increased 
manifestations which, in the examiner's 
opinion, are proximately due to the 
service-connected type II diabetes 
mellitus based on medical 
considerations; and (3) The medical 
considerations supporting an opinion 
that increased manifestations of any 
headaches are proximately due to the 
service-connected type II diabetes 
mellitus.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  After the above development has 
been accomplished, the Veteran should 
also be afforded a VA general medical 
examination.  The claims folder and a 
copy of this remand are to be made 
available to the examiner for review in 
conjunction with the examination.  All 
studies deemed necessary by the 
examiner are to be conducted.

The examiner is requested to express a 
medical opinion as to the degree of 
occupational impairment attributable to 
the Veteran's service-connected 
disabilities (diabetes mellitus, 
diabetic neuropathy of the upper and 
lower extremities, traumatic loss of 
teeth, erectile dysfunction, and any 
other service-connected disability), as 
opposed to any nonservice-connected 
disabilities and advancing age.  In 
particular, describe what types of 
employment activities would be limited 
because of the Veteran's service-
connected disabilities and whether any 
limitation on the Veteran's employment 
is likely to be permanent.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Readjudicate the issues on appeal.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


